UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52372 BLACK TUSK MINERALS, INC. (Exact name of registrant as specified in its charter) Nevada 20-3366333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7425 Arbutus Street Vancouver, British Columbia, Canada V6P 5T2 (Address of principal executive offices) (Zip Code) (778) 999-2575 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) oYesxNo Number of common shares outstanding at Aril 13, 2010:47,189,262 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 1 ITEM 1. Financial Statements 1 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4T. Controls and Procedures 20 PART II. OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 1A.Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Submission of Matters to a Vote of Security Holders 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 21 SIGNATURES 22 PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements Black Tusk Minerals Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Expressed in US dollars) February 28, $ May 31, $ (Unaudited) ASSETS Current Assets Prepaid expenses 81 Total Assets 81 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Bank indebtedness Accounts payable Accrued liabilities – Loan payable (Note 5) – Due to related parties (Note 3) Total Current Liabilities Convertible notes and interest (Note 5, 6 (a) and (c)) Total Liabilities Contingencies (Note 1) Stockholders’ Deficit Common Stock, 100,000,000 shares authorized, $0.001 par value 47,189,262 shares issued and outstanding (May 31, 2009 – 46,837,152 shares) Common Stock Subscribed (Note 7(d)) – Additional Paid-in Capital Donated Capital (Note 3) Deficit Accumulated During the Exploration Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit 81 (The Accompanying Notes are an Integral Part of These Unaudited Consolidated Financial Statements) 1 Black Tusk Minerals Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Expressed in US dollars) (Unaudited) Accumulated From August 8, 2005 (Date of Inception) For the Three Months Ended For the Three Months Ended For the Nine Months Ended For the Nine Months Ended to February 28, February 28, February 28, February 28, February 28, $ Revenue – Expenses Donated rent (Note 3) Donated services (Note 3) General and administrative (Note 8) Impairment of mineral property costs – Mineral property costs (Note 4) – – Professional fees Total Operating Expenses Loss From Operations ) Other Expenses Interest on convertible notes (Note 6) ) ) – ) – Loss on conversion of accounts payable to convertible notes (Note 6 (c)) ) – – ) – Total Other Expenses ) ) – ) – Net Loss ) Net Loss Per Share – Basic and Diluted – – ) – Weighted Average Shares Outstanding (The Accompanying Notes are an Integral Part of These Unaudited Consolidated Financial Statements) 2 Black Tusk Minerals Inc. (An Exploration Stage Company) Consolidated Statements of Cash Flows (Expressed in US dollars) (Unaudited) Accumulated From August 8, 2005 (Date of Inception) to February 28, For the Nine Months Ended February 28, For the Nine Months Ended February 28, $ $ $ Operating Activities Net loss ) ) ) Adjustments to reconcile net loss to cash: Impairment of mineral property – – Loss on conversion of accounts payable to convertible note – Donated services and rent Common stock issued for services – – Accretion of convertible debt – Stock – based compensation – Changes in operating assets and liabilities: Prepaid expenses ) ) – Accounts payable and accrued liabilities ) Due to related parties ) Net Cash Used in Operating Activities ) ) ) Investing Activities Mineral property acquisition costs ) – – Net Cash Used in Investing Activities ) – – Financing Activities Bank indebtedness – Proceeds from issuance of common stock Common stock subscribed – – Proceeds from loans – Repayment of loans ) ) – Share issuance costs ) – ) Advance from related party – Repayment of advance to related party ) ) – Net Cash Provided by Financing Activities Decrease In Cash – – ) Cash - Beginning of Period – – Cash - End of Period – – 53 Supplemental Disclosures Interest paid Income tax paid – – – Non-cash Investing and Financing Activities Common shares issued upon the conversion of convertible notes – Common shares issued for mineral property – – Settlement of accounts payable for convertible notes – Issuance of convertible notes for mineral property costs – (The Accompanying Notes are an Integral Part of These Unaudited Consolidated Financial Statements) 3 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements February 28, 2010 (Expressed in US dollars) (Unaudited) 1. Nature of Business and Continuance of Operations Black Tusk Minerals Inc. (the “Company”) was incorporated in the State of Nevada on August 8, 2005. Effective September 21, 2007, the Company incorporated a wholly-owned Peruvian subsidiary, Black Tusk Minerals Peru SAC. The Company is an Exploration Stage Company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, Development Stage Entities. The Company’s principal business is the acquisition and exploration of mineral properties. The Company has not presently determined whether its properties contain mineral reserves that are economically recoverable. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. As at February 28, 2010, the Company has a working capital deficiency of $227,307 and has accumulated losses of $2,677,405 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s plans for the next twelve months are to focus on the exploration of its mineral properties in Peru and estimates that cash requirements of approximately $575,000 will be required for exploration and administration costs and to fund working capital. There can be no assurance that the Company will be able to raise sufficient funds to pay the expected expenses for the next twelve months. 2. Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. These consolidated financial statements include the accounts of the Company and its wholly-owned Peruvian subsidiary, Black Tusk Minerals Peru SAC. All inter-company accounts and transactions have been eliminated. The Company’s fiscal year-end is May 31. On February 16, 2010, the Company effected a 2:1 forward stock-split of its issued and outstanding common stock. The issued and outstanding share capital increased from 23,594,631 shares of common stock to 47,189,262 shares of common stock. All per share amounts have been retroactively restated to reflect the forward stock-split. b) Interim Consolidated Financial Statements The interim unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these interim unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended May 31, 2009, included in the Company’s Annual Report on Form 10-K filed on September 1, 2009 with the SEC. The consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s consolidated financial position at February 28, 2010, and the consolidated results of its operations and consolidated cash flows for the three and nine months ended February 28, 2010 and February 28, 2009. The results of operations for the three and nine months ended February 28, 2010 are not necessarily indicative of the results to be expected for future quarters or the full year ending May 31, 2010. 4 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements February 28, 2010 (Expressed in US dollars) (Unaudited) 2.Summary of Significant Accounting Policies (continued) c) Use of Estimates The preparation of consolidated financial statements in accordance with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses in the reporting period. The Company regularly evaluates estimates and assumptions related to impairment of its mineral properties, valuation of donated capital, stock-based compensation and deferred income tax asset valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with ASC 260, Earnings per Share. ASC 260 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive.Shares underlying these securities totalled 6,772,600 as at February 28, 2010. e) Comprehensive Loss ASC 220, Comprehensive Income, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at February 28, 2010 and 2009, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. The Company’s Peruvian subsidiary uses the US dollar for its transactions and accounts for its operations in US dollars, which does not give rise to comprehensive income or loss. f) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of six months or less at the time of issuance to be cash equivalents. g) Mineral Property Costs The Company has been in the exploration stage since its inception on August 8, 2005 and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition and exploration of mineral properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized.The Company assesses the carrying costs for impairment under ASC 360, Property, Plant, and Equipment at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. h) Long-Lived Assets In accordance with ASC 360, Property, Plant, and Equipment, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. 5 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements February 28, 2010 (Expressed in US dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) h) Financial Instruments and Fair Value Measures Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. i) Financial Instruments and Fair Value Measures The Company’s financial instruments consist principally of cash, accounts payable, amounts due to related parties and convertible notes. Pursuant to ASC 820, Fair Value Measurements and Disclosures and ASC 825, Financial Instruments the fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The Company believes that the recorded values of all of the Company’s other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations. The Company’s operations are in Canada, which results in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. j) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted ASC 740, Income Taxes as of its inception. Pursuant to ASC 740 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. k) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. The Company’s Peruvian subsidiary uses the US dollar for its transactions and accounts for its operations in US dollars. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 830, Foreign Currency Translation Matters, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. l) Recently Issued Accounting Pronouncements In May 2009, FASB issued ASC 855, “Subsequent Events”, which establishes general standards for the evaluation, recognition and disclosure of events and transactions that occur after the balance sheet date. Although there is new terminology, the standard is based on the same principles as those that currently exist in the auditing standards. The standard is effective for interim or annual periods ending after June 15, 2009.The adoption of ASC 855 did not have a material effect on the Company’s financial statements. Refer to Note 11. In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place.The adoption of ASC 105 did not have a material impact on the Company’s financial statements, but did eliminate all references to pre-codification standards The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 6 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements February 28, 2010 (Expressed in US dollars) (Unaudited) 3. Related Party Transactions and Balances a) During the nine month period ended February 28, 2010, the Company recognized a total of $4,500 (2009 - $4,500) for donated services at $500 per month, and $2,250 (2009 - $2,250) for donated rent at $250 per month provided by the president of the Company. b) At February 28, 2010, the Company is indebted to a director of the Company for $1,625 (May 31, 2009 - $1,625), representing consideration for returning 6,500,000 split-adjusted shares of common stock to the Company for cancellation. This amount is unsecured, non-interest bearing and due on demand. c) At February 28, 2010, the Company is indebted to the former president of the Company for $1,375 (May 31, 2009 - $1,375), representing consideration for returning 5,500,000 split-adjusted shares of common stock to the Company for cancellation. This amount is unsecured, non-interest bearing and due on demand. d) At February 28, 2010, the Company is indebted to a company owned by the president of the Company for $157,935 (May 31, 2009 - $6,435), of which $108,821 (May 31, 2009 - $6,435) represents expenses paid on behalf of the Company and $49,544 (May 31, 2009 - $nil) represents net cash advances provided to the Company. This amount is non-interest bearing, unsecured and has no specific repayment terms. 4. Mineral Properties On August 13, 2007, the Company entered into a term sheet with two individuals detailing the principal terms of the Company’s acquisition of 15 mining concessions and pediments covering approximately 8,000 hectares located in the District of Huanza, Province of Huarochiri, Peru. These concessions are subject to a 1% net smelter royalty granted to those individuals. As a result, the Company formed a Peruvian subsidiary to acquire the concessions. On December 5, 2007, the Company entered into a Master Purchase Agreement pursuant to which the Company issued an aggregate of 20,000,000 split-adjusted common shares of the Company to the individuals for the transfer of the properties to the Company’s subsidiary. On April 24, 2008, the Company issued the 20,000,000 split-adjusted common shares at a fair value of $1,330,000. The Company paid $50,000 for the right to use adjacent property for mineral exploration purposes and has spent $41,860 on road building. During the nine months ended February 28, 2010, the Company incurred $64,101 (February 28, 2009 - $4,000) of mineral property costs. 5. Loan Payable On January 5, 2009, $5,000 was advanced to the Company.This loan was non–interest bearing, unsecured and has no specific terms of repayment. On June 26, 2009, a further $5,000 was advanced to the Company and the loan was exchanged for a convertible note.See Note 6 (b). 6. Convertible Promissory Notes a) On January 23, 2009, the Company entered into two fee arrangement agreements to settle $61,500 of professional fees included in accounts payable. Pursuant to the agreement the Company issued two convertible notes with an aggregate principal amount of $61,500, bearing interest at 4% per annum, and convertible into the Company’s common shares at a conversion price of $0.10 and warrants to purchase 600,000 split-adjusted shares of the Company’s common stock at $0.10 per share until January 23, 2012. The note is due on the earlier of: (a) January 23, 2012, (b) the date the Company closes an Acquisition Transaction (defined as the sale of equity securities or securities convertible into equity securities, any merger, consolidation, statutory share exchange or acquisition transaction, any sale of substantially all of the assets of the Company or any similar transaction involving the issuance, cancellation or restructuring of equity securities of the Company, unless following the completion of such transaction, the then existing shareholders of the Company own or control, indirectly or directly at least 50% of the voting power or liquidation rights of the Company or the successor of such merger, consolidation or statutory share exchange) or (c) the date the Company raises financing of $250,000 or more. In accordance with ASC 470-20, Debt – Debt with Conversion and Other Options, the Company recognized the intrinsic value of the embedded beneficial conversion feature of $24,600 as additional paid-in capital and reduced the carrying value of the convertible notes to $36,900. The carrying value of the convertible notes is to be accreted over the term of the convertible notes up to their face value of $61,500. As at February 28, 2010, the carrying values of the convertible notes and accrued convertible interest payable thereon were $43,654 and $2,703, respectively. 7 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements February 28, 2010 (Expressed in US dollars) (Unaudited) 6.Convertible Promissory Notes (continued) b) On June 26, 2009, the Company issued four convertible notes in exchange for cash proceeds used to pay concession fees due on the Company’s principal mineral properties in Peru. The notes bear interest at 10% per annum and are convertible into the Company’s common shares at a conversion rate of $0.10 per share. The principal amounts and due dates are as follows: $12,500 due on September 26, 2009 and $37,613 on December 31, 2009. In conjunction with the convertible notes, the Company issued warrants to purchase 500,000 split-adjusted common shares of the Company at a price of $0.10 per share until January 23, 2012. On August 31, 2009, the maturity date of the $12,500 convertible note was amended from August 31, 2009 to September 26, 2009. The notes are due on the earlier of (a) the specified due date, (b) the date the Company closes an Acquisition Transaction (defined as the sale of equity securities or securities convertible into equity securities, any merger, consolidation, statutory share exchange or acquisition transaction or any sale of substantially all of the assets of the Company, any similar transaction involving the issuance, cancellation or restructuring of equity securities of the Company, unless following the completion of such transaction, the then existing shareholders of the Company own or control, indirectly or directly at least 50% of the voting power or liquidation rights of the Company or the successor of such merger, consolidation or statutory share exchange or (c) the date the Company raises financing of $250,000 or more. In accordance with ASC 470-20, the Company determined that there was no intrinsic value or beneficial conversion feature on the convertible notes.As a result, the Company recorded discounts equal to the relative fair value of the detachable warrants of $11,338 as additional paid-in capital and reduced the carrying value of the convertible notes to $38,775. The carrying values of the convertible notes are accreted over the term of the convertible notes up to their face value of $50,113. On September 11, 2009, the Company issued 160,000 split-adjusted shares of common stock upon the conversion of a note in the principal amount of $16,000 and recorded the unamortized discount of $2,298 to additional paid-in capital. On December 31, 2009, the Company repaid the convertible note in the principal amount of $10,000 due on December 31, 2009.The Company also made interest payment of $515 on this note. On December 31, 2009, the Company repaid the convertible note in the principal amount of $12,500 due on September 26, 2009.The Company also made interest payment of $644 on this note. On December 31, 2009, the Company issued 122,110 split-adjusted shares of common stock upon the conversion of a note in the principal amount of $11,613 and accrued interest of $598.At February 28, 2010, accrued interest of $338 remains outstanding. c) On July 14, 2009, the Company entered into a fee arrangement agreement to settle $2,881 of professional fees included in accounts payable. Pursuant to the agreement the Company issued a convertible note with an aggregate principal amount of $2,881, bearing interest at 4% per annum, and convertible into the Company’s common stock at a conversion price of $0.10 and warrants to purchase 28,800 split-adjusted shares of the Company’s common stock at $0.10 per share until January 23, 2012. The note is due on the earlier of: (a) January 23, 2012, (b) the Company closing an Acquisition Transaction (defined as the sale of equity securities or securities convertible into equity securities, any merger, consolidation, statutory share exchange or acquisition transaction or any sale of substantially all of the assets of the Company, any similar transaction involving the issuance, cancellation or restructuring of equity securities of the Company, unless following the completion of such transaction, the then existing shareholders of the Company own or control, indirectly or directly at least 50% of the voting power or liquidation rights of the Company or the successor of such merger, consolidation or statutory share exchange), or (c) the date the Company raises financing of $250,000 or more. In accordance with ASC 470-20, the Company did not recognize intrinsic value as there was no beneficial conversion feature. As at February 28, 2010, the carrying value of the convertible note and accrued convertible interest payable thereon were $2,881 and $72, respectively. During the nine month period ended February 28, 2010, the Company recorded a loss on conversion of accounts payable to convertible note of $878 equal to the fair value of the warrants issued pursuant to the fee arrangement agreements. 8 Black Tusk Minerals Inc. (An Exploration Stage Company) Notes to the Consolidated Financial Statements February 28, 2010 (Expressed in US dollars) (Unaudited) 7. Common Stock a) On February 16, 2010, the Company effected a 2:1 forward stock-split of its issued and outstanding common stock. The issued and outstanding share capital increased from 23,594,631 shares of common stock to 47,189,262 shares of common stock. All per share amounts have been retroactively restated to reflect the forward stock-split. b) On December 31, 2009, the $11,613 convertible note and accrued interest of $598 was converted into 122,110 split-adjusted common shares at a conversion price of $0.20 per share. See Note 6 (b). c) On September 11, 2009, the $16,000 convertible note was converted into 160,000 split-adjusted common shares at a conversion price of $0.20 per share. The balance of the unamortized discount of $2,298 was included in additional paid-in capital.See Note 6 (b). d) On September 11, 2009, the Company issued 70,000 split-adjusted common shares at $0.10 per share for gross proceeds of $7,000, of which $2,000 was included in common stock subscribed at May 31, 2009. 8. Stock-Based Compensation On August 24, 2009, the Company adopted the 2009 Nonqualified Stock Option Plan (the “Plan”). Pursuant to the Plan, the Company may grant up to a total of 5,000,000 split-adjusted stock options for the performance of services relating to the operation, development and growth of the Company.At February 28, 2010, the Company had no shares of common stock available to be issued under the Plan. On August 25, 2009, pursuant to the Plan, the Company granted 4,000,000 stock options with immediate vesting to directors, officers, employees and consultants to acquire 4,000,000 split-adjusted common shares at an exercise price of $0.10 per share exercisable for 10 years and recorded stock-based compensation for the vested options of $457,184, as general and administrative expense. On September 1, 2009, pursuant to the Plan, the Company granted 200,000 stock options with immediate vesting to consultants to acquire 200,000 split-adjusted common shares at an exercise price of $0.11 per share exercisable for 10 years and recorded stock-based compensation for the vested options of $21,851, as general and administrative expense. On September 7, 2009, pursuant to the Plan, the Company granted 200,000 stock options with immediate vesting to consultants to acquire 200,000 split-adjusted common shares at an exercise price of $0.10 per share exercisable for 10 years and recorded stock-based compensation for the vested options of $18,868, as general and administrative expense. On January 4, 2010, pursuant to the Plan, the Company granted 600,000 stock options with immediate vesting to a company controlled by the President of the Company to acquire 600,000 split-adjusted common shares at an exercise price of $0.10 per share exercisable for 10 years and recorded stock-based compensation for the vested options of $60,000, as general and administrative expense. The fair value for stock options granted was estimated at the date of grant using the Black-Scholes option-pricing model and the weighted average fair value of stock options granted during the nine months ended February 28, 2010 was $0.11 per share. The weighted average assumptions used are as follows: June 30, Nine Months Ended February 28, 2010 Expected dividend yield 0
